Citation Nr: 0206554	
Decision Date: 06/19/02    Archive Date: 06/27/02

DOCKET NO.  96-30675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for a bilateral hip 
disability.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant





INTRODUCTION

The veteran served on active duty from September 1966 to 
April 1986.

This case came to the Board of Veterans' Appeals (Board) from 
a July 1995 RO decision which denied the veteran's claim for 
service connection for a bilateral hip disability, including 
as secondary to a service-connected low back disorder.  An RO 
hearing was held in January 1997.  In a May 2000 decision, 
the Board denied the claim.  The veteran then appealed to the 
United States Court of Appeals for Veterans Claim (Court).  
In a November 2000 joint motion, the parties (the veteran and 
the VA Secretary) requested the Court to vacate and remand 
the Board decision; a November 2000 Court order granted the 
joint motion.  The case was subsequently returned to the 
Board, and in July 2001 the Board remanded the case to the RO 
for further development.  The RO thereafter completed the 
requested development, continued to deny the claim, and 
returned the case to the Board.


FINDINGS OF FACT

The veteran's current bilateral hip disability (including 
avascular necrosis) began years after service, was not caused 
by any incident of service, and was not caused or worsened by 
his service-connected low back disorder.


CONCLUSION OF LAW

A bilateral hip disability was not incurred in or aggravated 
by service, and it is not proximately due to or the result of 
a service-connected low back disorder.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.310 
(2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from September 
1966 to April 1986.  There are no official service medical 
records available.  Information from the RO and service 
department indicates the service medical records were sent to 
the RO in 1990 and were available at the time of a 1990 RO 
rating decision, but the records were subsequently lost.  
Repeated attempts by the RO (including additional efforts 
after the Board remand) to locate service medical records at 
the VA or through the service department have been 
unsuccessful.  The veteran has recently submitted a few 
medical records from the time of his active duty, but they do 
not describe hip problems.  These records note treatment for 
alcohol problems in October-November 1984 (no mention was 
made of hip problems) and for scalp and chest lacerations in 
May 1985 (related medical records include a general medical 
examination which mentions there was full range of motion in 
all four extremities).

At a January 1990 VA examination, the veteran did not 
complain of a bilateral hip disability, and no hip pathology 
was noted.

In a February 1990 decision, the RO established service 
connection for a low back disability characterized as history 
of lumbosacral strain with X-ray evidence of degenerative 
joint disease.

Post-service medical records are negative for a bilateral hip 
disability until December 1994.  

A December 1994 private X-ray study from Cape Fear Memorial 
Hospital reflects a diagnostic impression of probable 
bilateral osteonecrosis of the hips, more pronounced on the 
right.  The examiner also noted degenerative changes in both 
hips.

Private medical records dated in February 1995 from J. K. 
Miller, M.D., reflect treatment for bilateral hip pain.  By a 
letter dated in February 1995, Dr. Miller noted that he first 
treated the veteran in January 1995.  He indicated that the 
veteran had avascular necrosis of the right hip resulting in 
subchondral fracture or collapse, and had multilevel 
degenerative disc disease resulting in low back pain.  A 
February 1995 magnetic resonance imaging (MRI) study of both 
hips showed avascular necrosis of the right femoral head with 
secondary degenerative change of the right hip, and minimal 
avascular necrosis of the left femoral head.

VA outpatient treatment records dated in February 1995 
reflect treatment for low back pain and right hip pain.  In a 
February 1995 treatment note, the examiner indicated that a 
private MRI study revealed avascular necrosis of the right 
femoral head with early changes of the left femoral head.  

In March 1995, the RO received the veteran's claim for 
service connection for a bilateral hip disability secondary 
to service-connected back strain.

At an April 1995 VA examination, the veteran complained of 
back pain and right hip pain.  The examiner noted that he had 
reviewed private X-ray studies, and diagnosed degenerative 
changes and degenerative disc disease of the spine, and 
avascular necrosis of both hips, right greater than left.

Records from the Social Security Administration (SSA) dated 
in June 1995 reflect that the veteran was awarded disability 
benefits based on a primary diagnosis of avascular necrosis 
of the right hip, and a secondary diagnosis of discogenic and 
degenerative disorders of the back.  It was determined that 
the veteran became disabled in June 1995.  The SSA considered 
private and VA medical records dated from 1993 to 1995.  A 
December 1994 holding and observation note from Cape Fear 
Memorial Hospital shows that the veteran's treating physician 
was Dr. F. Van Nynatten, and that the veteran presented with 
a primary complaint that his hip had gone out.  The veteran 
reported that his hip went out frequently.  The diagnosis was 
immobility (of the hip), with an inability to ambulate 
without assistance.  By a letter dated in January 1995, Dr. 
Van Nynatten indicated that the veteran reported a 26-year 
history of sciatica and hip pain.  The diagnosis was chronic 
recurrent sciatica.

By a statement dated in August 1995, the veteran asserted 
that he was treated for a hip condition during military 
service in 1969.

By a statement dated in July 1996, the veteran said that his 
service medical records were missing, and reiterated that he 
was treated for a hip condition during service.  He contended 
that his back condition caused and exacerbated his hip 
condition.

At a January 1997 RO hearing, the veteran reiterated many of 
his assertions.  He stated that he first had hip pain in 1969 
during military service; he said he awoke one day and had 
developed a limp.  He said that only his right hip was 
treated during service.  He related that he went to sick call 
and was placed on limited duty for two months as a result of 
this condition.  He said he received physical therapy for two 
months.  He reported subsequent in-service treatment for his 
hip symptoms.  He said he had intermittent hip pain ever 
since that time, and his condition worsened in 1994.  He said 
doctors told him his current hip condition was related to his 
condition in service.

The veteran underwent VA hip and spine examinations in July 
1997 (the examination reports were signed by the doctor in 
August 1997).  At the hip examination, the veteran reported 
that during service in 1969, he awoke one morning and his 
right foot was internally rotated, and he was unable to move 
his hip.  He said he was treated and the condition did not 
bother him again until 1978 when he was diagnosed with 
avascular necrosis.  Current VA X-ray studies of the hips 
showed early avascular necrosis of the right and left femoral 
heads.  The current diagnosis was avascular necrosis of both 
hips.  At the spine examination, the veteran complained of 
intermittent low back pain.  The diagnoses were degenerative 
disc disease of the lumbosacral spine, rule out degenerative 
arthritis, and avascular necrosis of both hips.  The examiner 
noted that he had reviewed the veteran's claims file, which 
was devoid of service medical records.  He opined that back 
pain such as degenerative disc disease of the lumbosacral 
spine in general could not produce avascular necrosis of the 
hip.  He stated that avascular necrosis is caused by an 
incident which produces a loss of blood supply, and that the 
hip eventually degenerates.  He added that avascular necrosis 
could also be caused by steroid treatment, but noted that 
there was no history of such in this case.  He opined that 
the use of non-steroidal anti-inflammatory medication was not 
a contributory cause of avascular necrosis.  The doctor noted 
that obviously service connection could not be granted [on a 
direct basis] without records from the veteran's military 
service, and he commented, "This could have happened in the 
1969 episode that veteran complains with abnormal position 
that he could not move his hip.  There could be subluxation 
of the hip at that time and it would be appropriate at this 
time that the veteran would begin to have severe pain in the 
right hip from the avascular necrosis."  

Following the Board's remand, the RO obtained a VA medical 
opinion, with regard to the claim for service connection for 
a bilateral hip disability, from the Director of the 
Compensation and Pension Service at a VA Outpatient Clinic.  
In his November 2001 medical opinion, the doctor indicated he 
had reviewed the claims folder, and the doctor discussed 
pertinent evidence in the file.  He said he agreed with the 
1997 VA examiner that the veteran's low back condition cannot 
produce avascular necrosis of the hips; there was no way of 
verifying a claimed episode of limping during service in 
1969; and avasular necrosis of the hips was first shown in 
studies in the early and mid 1990s.  The doctor stated, "In 
my opinion, there is no evidence to corroborate that the 
incident of limping in 1969 was in any way related to the 
avascular necrosis of the hips which surfaced in 1994.  I do 
not feel that the veteran's back condition or the treatment 
for the back condition caused or in any way effected the 
ultimate appearance of the bilateral avascular necrosis."  

In statements in 2001, in response to RO inquiries, the 
veteran and his representative indicated that all available 
evidence was of record and they had no additional evidence to 
submit.  As noted, the RO recently made additional 
unsuccessful efforts to locate the veteran's service medical 
records.  The file contains some recent medical evidence from 
2001 and 2002 pertaining to ailments other than the hips.

II.  Analysis

The veteran claims service connection for a bilateral hip 
disability (avascular necrosis of both hips), including as 
secondary to his service-connected low back disorder.

After the joint motion and Court order in this case, the 
Board remanded the case to the RO for additional development, 
including compliance with the notice and duty to assist 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001.  The related VA 
regulation is located at 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159).  
The file indicates that through correspondence, rating 
decisions, the statement of the case, supplemental statements 
of the case, and VA and Court proceedings, the veteran and 
his representative have clear notice of the evidence 
necessary to substantiate the claim.  With regard to the duty 
to assist, the veteran's service medical records 
unfortunately were lost a number of years ago; the RO has 
repeatedly but unsuccessfully tried to locate those records; 
and it appears that further efforts to obtain the records 
would be futile.  Identified relevant post-service medical 
records have been obtained, and the veteran indicates he has 
no additional evidence to submit.  VA examinations have been 
provided, and recently a VA medical opinion was obtained.  
The Board concludes there has been compliance with the notice 
and duty to assist provisions of the VCAA and companion VA 
regulation.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection will be rebuttably presumed for certain 
chronic diseases, such as arthritis, which are manifest to a 
compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310.  Secondary 
service connection includes instances in which there is 
additional disability of a non-service-connected condition 
due to aggravation by an established service-connected 
disorder; when aggravation of a non-service-connected 
condition is proximately due to or the result of a service-
connected condition, the veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

There are no official service medical records available from 
the veteran's 1966-1986 active duty.  He has submitted copies 
of a few medical records from near the end of his service, 
and these are negative for hip problems.  There is no 
evidence of arthritis of either hip within the presumptive 
year after service.  The first medical evidence of a disorder 
of either hip is dated in late 1994, over 8 years after 
service, when the veteran was diagnosed with probable 
bilateral osteonecrosis of the hips with degenerative 
changes.  Subsequent medical records reflect a diagnosis of 
avascular necrosis of both femoral heads.

With regard to the question of direct service connection for 
a hip condition, the Board notes that the doctor who 
performed the 1997 VA examination speculated that an alleged 
episode involving a hip during service in 1969 could have 
started the condition, although it was noted that obviously 
service connection could not be granted without service 
records.  The VA doctor who provided the 2001 medical opinion 
noted that the episode of limping in 1969 was not verified, 
and that there was no evidence to corroborate that the 
reported 1969 limping episode was in any way related to 
avascular necrosis of the hips which first appeared in 1994. 

The Board notes that the purported limping episode during 
service in 1969 is not proven.  The limited medical records 
the veteran submitted from the years immediately preceding 
his 1986 service discharge show no hip problems.  Post-
service medical records for several years after active duty 
also indicate no hip problems at that time.  The Board finds 
no probative evidence of a disorder of either hip during the 
veteran's service or for a number of years later.  The VA 
doctors who have reviewed the case acknowledge there is 
insufficient evidence to find linkage between service and the 
bilateral hip condition which appeared years after service.  
As a layman, the veteran is not competent to render an 
opinion regarding diagnosis or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

With regard to direct service connection, the weight of the 
credible evidence establishes that the veteran's current 
bilateral hip disability (including avascular necrosis) began 
years after service, and it was not caused by any incident of 
service.  The bilateral hip disability was not incurred in or 
aggravated by service, and direct service connection is not 
warranted.

As to the question of secondary service connection, the VA 
doctors who have reviewed the case have clearly stated that 
the veteran's service-connected low back disorder (or 
treatment for such condition) did not cause or affect the 
bilateral hip condition.  The veteran has produced no medical 
evidence to the contrary, and as a layman he is not competent 
to give a medical opinion on secondary service connection.  
Espiritu, supra.  

With regard to secondary service connection, the weight of 
the credible evidence establishes that the veteran's service-
connected low back disability did not cause his bilateral hip 
disability, nor is it shown that there is any increment of 
the bilateral hip disability which was produced by the 
service-connected low back disability (i.e., there is no 
secondary service connection by way of aggravation).  A 
bilateral hip disability is not proximately due to or the 
result of the service-connected low back disorder, and 
secondary service connection is not in order.  

The Board finds that the preponderance of the evidence is 
against the claim for service connection for a bilateral hip 
disorder.  Thus the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for a bilateral hip disability is denied.



		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

